Title: From Thomas Jefferson to Benjamin Franklin, 6 August 1787
From: Jefferson, Thomas
To: Franklin, Benjamin



Dear Sir
Paris Aug. 6. 1787.

This will be handed you by Doctor Gibbons a young gentleman, who after studying physic and taking his degrees at Edinburgh has passed some time here. He has desired the honor of being known to you, and I find a pleasure in being the instrument of making him so. It is a tax to which your celebrity submits you. Every man of the present age will wish to have the honor of having known, and been known to you. You will find Doctor Gibbons to possess learning, genius and merit. As such I ask leave to present him to you, and of assuring you at the same time of the sentiments of profound respect & esteem, with which I have the honor to be your Excellency’s most obedient & most humble servant,

Th. Jefferson

